UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 15-7289


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

               Defendant – Appellant.




                            No. 15-7290


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

               Defendant – Appellant.




                            No. 15-7376


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Florence.    R. Bryan Harwell, District
Judge. (4:05-cr-01044-RBH-1)


Submitted:   November 24, 2015              Decided:   May 9, 2016


Before SHEDD, WYNN, and THACKER, Circuit Judges.


No. 15-7289, dismissed; No. 15-7290, vacated and remanded; No.
15-7376, affirmed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina,
Arthur   Bradley  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     In    these   consolidated   appeals,   Raymond    Edward    Chestnut

challenges several orders entered in his criminal case.            Turning

first to Appeal No. 15-7289, Chestnut seeks to appeal the July

26, 2010, amended criminal judgment.          In criminal cases, the

defendant must file the notice of appeal within 14 days after

the entry of judgment.     With or without a motion, upon a showing

of excusable neglect or good cause, the district court may grant

an extension of up to 30 days to file a notice of appeal.               Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

     The   district   court   entered   judgment   on   July     26,   2010.

Chestnut filed his notice of appeal five years after entry of

the criminal judgment. *      Because Chestnut’s notice of appeal is

inordinately late, we dismiss Appeal No. 15-7289.




     * Chestnut’s notice of appeal is dated August 4, 2010, and,
in his informal brief, Chestnut alleges that he filed the notice
of appeal on August 4, 2010.        However, the certificate of
service attached to the notice of appeal is dated August 4,
2015, the envelope was date stamped by the prison on August 10,
2015, and postmarked August 11, 2015. The notice of appeal was
date stamped “received” by the district court on August 14,
2015.   Chestnut’s representation that he filed his notice of
appeal on August 4, 2010, simply is not credible.



                                    3
       On July 21, 2015, the district court entered a text order

denying several postjudgment motions.                            In Appeal No. 15-7290,

Chestnut appeals from the portion of this text order denying his

Motion to Vacate Sentence and Remand for Re-Sentencing (“Motion

to Vacate”), which was dated June 9, 2015, and entered on the

district court’s docket on June 15, 2015, and from the court’s

August      3,    2015,      text      order      denying        Chestnut’s         motion    for

reconsideration of the denial of his Motion to Vacate.                                        The

district     court       denied       the    Motion        to    Vacate    on    the    merits.

However, because the motion was an unauthorized successive 28

U.S.C. § 2255 (2012) motion, the district lacked jurisdiction to

consider         it.           28     U.S.C.         §§   2244(a),        2255(h)       (2012).

Accordingly, we vacate both the portion of the July 21, 2015,

text   order      denying       the    Motion        to   Vacate    and    the      text     order

denying      the       motion        for    reconsideration,            and     remand       with

directions       for     the    district         court     to    dismiss      the    Motion    to

Vacate without prejudice for lack of jurisdiction.

       Finally,        in    Appeal        No.    15-7376,        Chestnut       appeals      the

portion     of     the      district       court’s        July    21,   2015,       text     order

denying his Motion to Set Aside Judgement and Enter a New One.

We   have    reviewed          the    record      and     find     no   reversible         error.

Accordingly, in Appeal No. 15-7376, we affirm on the reasoning

of the district court.                United States v. Chestnut, No. 4:05-cr-

01044-RBH-1 (D.S.C. July 21, 2015).

                                                 4
    Chestnut’s motion for a transcript at Government expense is

denied.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                NO. 15-7289, DISMISSED;
                                     NO. 15-7290, VACATED AND REMANDED;
                                                  NO. 15-7376, AFFIRMED




                                      5